Filed 3/10/16 P. v. Bailey CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B266097

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. Nos. BA425262,
         v.                                                          GA093708)

ROBBIE EDAN BAILEY,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
Michael D. Abzug, Judge. Affirmed.
         Phillip A. Trevino, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                             ——————————
       Robbie Edan Bailey (Bailey) appeals the Superior Court of Los Angeles County’s
judgment finding Bailey violated the terms of her probation in cases Nos. GA093708 and
BA425262, revoking probation in both cases, and imposing a three-year sentence in case
No. GA093708 and four years local custody in case No. BA425262. This case comes to
us pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende). Having reviewed the
record, we affirm the judgment. We provide the following brief summation of the factual
and procedural history of the case. (People v. Kelly (2006) 40 Cal.4th 106, 110, 124
(Kelly).)
       In case No. BA425262 before the San Bernardino County Superior Court,1 the
People charged Bailey with perjury by declaration in violation of Penal Code section
1182; the court convicted Bailey on January 22, 2014, and placed her on probation.
       While on probation for case No. BA425262, Bailey committed at least one
additional felony. In case No. GA093708 before the Los Angeles County Superior Court,
the People filed an information charging Bailey with committing various crimes on or
between June 21 and June 23, 2014. Count 1 alleged Bailey obtained money, labor, or
property by false pretenses, a felony in violation of section 532, subdivision (a). Count 2
alleged Bailey had taken medical supplies and labor services from Glendale Memorial
Hospital, the felony of grand theft of personal property valued at more than $950 in
violation of section 487, subdivision (a). On July 17, 2015, the People filed an amended
information to reflect the true count numbers. As the court had dismissed the true count
1 at a preliminary hearing, the count 1 in the original information became count 2 in the
amended information and the count 2 in the original information became count 3 in the
amended information. The amended information did not contain a count 1.
       Bailey pleaded no contest to both counts 2 and 3 and the trial court found Bailey
guilty on August 28, 2014. The Los Angeles County Superior Court sentenced Bailey to


       1    The record on appeal does not disclose a charging date.
       2    All further statutory references are to the Penal Code.

                                                2
three years in county jail, suspended execution of the sentence, and placed Bailey on
probation. In addition to other conditions of probation, the trial court ordered Bailey to
report to a probation officer within 48 hours of her release from custody and keep the
officer advised of her residence and contact telephone numbers at all times.
       While on probation for both cases Nos. GA093708 and BA425262, Bailey failed
to report to the probation officer.
       At Bailey’s request, on October 23, 2014, the San Bernardino County Superior
Court transferred case No. BA425262 and Bailey’s probation therein to the Los Angeles
County Superior Court, pursuant to section 1203.9.
       On January 12, 2015 in case No. BA425262, the Los Angeles County Superior
Court calendared the matter for a probation violation hearing on January 29. On
January 29, when Bailey failed to appear at the hearing, the court issued a no bail bench
warrant and revoked probation for Bailey. On March 2, Bailey appeared before the Los
Angeles County Superior Court, and the court set a probation violation hearing for
March 23. Subsequently, the court continued the matter several times until June 18.
       During the probation violation hearing on June 18, 2015 for both cases
Nos. GA093708 and BA425262, the Los Angeles County Superior Court heard testimony
from both the probation officer and Bailey. Bailey claimed that she contacted, but did
not report to, the probation officer because of her medical illness and hospitalization;
when asked what percentage of her time on probation she had been hospitalized, Bailey
responded 10 percent. At the conclusion of the hearing, the trial court found Bailey not
credible and in violation of her probation in both cases Nos. GA093708 and BA425262.
The trial court imposed the three-year sentence previously suspended in case
No. GA093708. In case No. BA425262, the trial court sentenced Bailey to four years
local custody, that is, county jail. The trial court ordered the sentences to run
concurrently.
       After review of the record, Bailey’s court-appointed counsel filed an opening brief
declaring that he found no arguable issues on appeal and requesting that this court
independently review the record to determine whether there are any arguable issues on

                                              3
appeal. (Wende, supra, 25 Cal.3d at pp. 441–442.) On December 11, 2015, we directed
appointed counsel to send the record on appeal and a copy of the opening brief to Bailey
and notified Bailey that within 30 days from the date of the notice she could submit by
brief or letter any ground of appeal, contention or argument she wishes us to consider.
To date, we have received no response.
       We have examined the record in accordance with our obligations under Wende,
supra, 25 Cal.3d at pages 441. We are satisfied that Bailey received adequate and
effective appellate review of the judgment in this action, that her counsel fully complied
with his responsibilities, and that no arguable issues exist. (Kelly, supra, 40 Cal.4th at
pp. 109–110; Wende, at p. 443.)
                                      DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED.


                                                  JOHNSON, J.


We concur:


              CHANEY, Acting P. J.


              LUI, J.




                                              4